Citation Nr: 1638684	
Decision Date: 09/29/16    Archive Date: 10/13/16

DOCKET NO.  11-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs 
Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from July 1969 to December 1971.  

This matter initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 Rating Decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In that decision, the RO found that evidence sufficient to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss had not been submitted (i.e., the evidence was not "new and material").  Therefore, the RO did not adjudicate the merits of the Veteran's claim.  The Veteran appealed that decision.  

In his February 2011 Substantive Appeal, VA Form 9, the Veteran requested a Board hearing at his local RO.  The requested hearing was conducted in February 2012 by the undersigned.  A transcript of that hearing has been associated with the claims file.  

In a May 2014 decision, the Board reopened the Veteran's bilateral hearing loss claim and remanded the merits of the claim to the RO for additional development.  

Thus, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

For the record, this appeal was processed using the Veteran's Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the claim.


REMAND

As discussed in the Board's May 2014 decision, the record in this case reflects that the Veteran currently has a diagnosis of bilateral hearing loss; and he is presumed to have been exposed to noise during his period of combat service in Vietnam.  The Board remanded the Veteran's appeal for a VA medical examination and medical opinion pertaining to the nature and etiology of the Veteran's bilateral hearing loss.  In pertinent part, the Board asked that the person scheduled to examine the Veteran review the Veteran's entire claims file prior to providing an opinion as to whether it is at least as likely as not that the Veteran's current hearing loss is etiologically related to his in-service combat noise exposure, including on a latent or delayed onset theory of causation.  See May 2014 BVA decision.  

A review of the medical opinion associated with the July 2014 audiological examination reveals that the audiologist who saw the Veteran tested his hearing during an in-person examination and reviewed his VA claims file.  After analyzing all available data, the audiologist attempted to provide a medical opinion as to the onset of the Veteran's bilateral hearing loss.  However, in doing so, he essentially stated that he could not determine a medical opinion regarding the etiology of the Veteran's right ear and left ear hearing loss without resorting to speculation.  In terms of a rationale, the audiologist indicated that there were no service treatment records in the Veteran's VBMS files or in his Virtual VA files.  He stated that he could not opine on the Veteran's claim for service connection for hearing loss with no audiogram records to cite.  See July 2014 examination report.   Thereafter, the RO continued denying the Veteran's service connection claim, citing the July 2014 audiologist's inability to provide a medical opinion without resorting to speculation, as there were no service treatment records available for review.  See July 2014 Supplemental Statement of the Case.  

A review of the Veteran's record on appeal confirms that the July 2014 VA audiologist was correct in that there are no service treatment records contained in the file.  A review of the evidence listed in the October 2010 rating decision on appeal, however, indicates that the RO reviewed and took into consideration service treatment records dated from June 11, 1969 to August 21, 1984, that included National Guard records, in making its decision.  See October 2010 rating decision, p. 2.  The list of evidence also includes rating decisions dated June 13, 1972, June 8, 1983 and October 26, 2002 that are not in the claims file, nor are the notification letters associated with them.  Id.; see also February 2011 Statement of the Case, p. 1 (evidence includes "rating decision dated October 26, 2002 and all evidence contained therein").   Further review reveals that the missing October 26, 2002 rating decision is the decision in which the RO initially denied service connection for bilateral hearing loss.  October 2010 rating decision, p. 9.  Apparently, a medical opinion referenced in the October 2002 rating decision indicated that it was less likely than not that the Veteran's hearing loss was due to his "occupation" in service.  See February 2011 Statement of the Case, p. 19.  This medical opinion is also missing from the claims file.  

In light of the foregoing, the Board finds that this appeal should be remanded for an addendum medical opinion (or VA examination if necessary) as to the nature and etiology of the Veteran's bilateral hearing loss after the RO searches for/obtains the missing evidence referenced above so that the VA audiologist providing the addendum opinion can take the evidence into consideration in providing an adequate medical opinion. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should seek to obtain the evidence discussed above that was previously part of the record, but is now missing.  This evidence includes the Veteran's service treatment records; the Veteran's National Guard records; rating decisions and corresponding notification letters dated in 1972, 1983 and 2002; and evidence cited in the October 26, 2002 rating decision.  All efforts to locate missing evidence should be documented in the claims file.  If the RO is unable to locate/obtain evidence that has been designated as missing, the RO should notate its efforts to obtain that evidence and its determination that such evidence could not be obtained.  

2.  After obtaining the outstanding evidence, the RO should refer the claims file back to the July 2014 audiologist, if available, or another VA audiologist who can provide an addendum medical opinion as to the nature and etiology of the Veteran's bilateral hearing loss.  If the RO determines that a new audiological examination is necessary in order to obtain an adequate medical opinion, the RO should schedule such an examination for the Veteran. 

The entire claims folder, as well as a copy of this Remand, shall be made available to and reviewed by the audiologist.   

After reviewing the claims file, the examiner should provide an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's hearing loss is etiologically related to his in-service combat noise exposure. 
In so opining, the examiner is asked to do the following:  (1) indicate whether any hearing loss experienced by the Veteran in service likely was a chronic condition that persisted in the years following his active duty; (2) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; (3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss; and (4) in the event service treatment records remain missing, indicate whether the pattern of hearing impairment shown on VA examination is consistent with combat noise exposure. 

The examiner should indicate in the report that the claims file was reviewed.  A complete rationale must be provided for all opinions offered.

3.  Thereafter, the RO should readjudicate the issue of entitlement to service connection for bilateral hearing loss.  If the benefit sought is not granted, the RO should issue a Supplemental Statement of the Case and afford the Veteran an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


